      Case 4:19-cr-00031-CDL-MSH Document 29 Filed 05/11/20 Page 1 of 1
                   IN THE UNITED STATES DISTRICT COURT FOR THE

                              MIDDLE DISTRICT OF GEORGIA

                                    COLUMBUS DIVISION

UNITED STATES OF AMERICA                     :
                                             :
       vs.                                   :       Case No: 4:19-CR-00031 (CDL)
                                             :
CORDELLRO BROWN,                             :
                                             :
       Defendant                             :


                       ORDER ON MOTION FOR CONTINUANCE

       Defendant CORDELLRO BROWN, has moved the court to continue the sentencing

hearing of his case presently scheduled for Wednesday, May 27, 2020. The Government does not

oppose this motion. Defendant is currently in custody.


       The court finds that it is in the interests of justice to continue the sentencing hearing and

that said continuance would not prejudice or harm either party. Accordingly, Defendant’s Motion

for Continuance (Doc. 28) is GRANTED, and it is hereby ordered that this case shall be

continued.


       It is SO ORDERED, this 11th day of May, 2020.


                                                     s/Clay D. Land
                                                     CLAY D. LAND
                                                     UNITED STATES DISTRICT JUDGE
